NO. 07-05-0362-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                 JANUARY 10, 2006
                          ______________________________

                                  VINCE ARTHUR HALL,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                   NO. 49,685-D; HON. DON EMERSON, PRESIDING
                         _______________________________

                                ORDER OF DISMISSAL
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant, Vince Arthur Hall, appeals from an order revoking his community

supervision. The record does not contain a certification of his right to appeal as required

by Texas Rule of Appellate Procedure 25.2(d). Through letter dated November 30, 2005,

this court notified the trial court, the district clerk, the district attorney and appellant’s

attorney of this omission and the need for the certification. To date, the certification has

yet to be filed. Consequently, we dismiss the appeal. See TEX . R. APP. P. 25.2(d)
(requiring that the appeal be dismissed if a certification that shows that the defendant has

a right to appeal has not been made part of the record).

       Accordingly, the appeal is dismissed, and the pending motion for leave to extend

the appellant’s briefing deadline is denied as moot.


                                                 Per Curiam

Do not publish.




                                             2